DETAILED ACTION
Claims 1, 3-5, 8-12, 14, and 21-28 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Recommendations
In the claims, applicant appends “of the BCT” after some instances of “the one or more BCT entries”, but not all.  For consistency, it is recommended that applicant delete each of the ten instances of “of the BCT” in claims 1, 3-4, 8-9, 14, 25-26, and 28.

Claim Objections
Claim 4 is objected to because of the following informalities:
In line 3, replace “the” with --a--.  The only current branch outcome BCT field previously set forth was that in the new entry.  This same field in the new entry is not also in one or more other BCT entries, as each has its own respective current branch outcome BCT field.
Claim 8 is objected to because of the following informalities:
In line 1 of the “computing…” paragraph, delete “the” before “values”.
To improve clarity, insert --in the at least one of the one or more BCT entries corresponding to the detected branch instruction” after “current branch outcome BCT field” on page 4, last line.  This makes it more clear that applicant is not referring to this field in the new BCT entry, which is a possible interpretation.
In the last paragraph, what is applicant saying is “in” the at least one entry?  It is the examiner’s understanding that the branch instruction itself is not in an entry.  Or, is the classifying in the entry?  The examiner recommends deleting “in the…instruction” so that the final paragraph reads --classifying the detected branch instruction based on the set of classifier parameters.-- (e.g. see claim 8 on August 16, 2019).
In the last line, “the set of classifier parameters” lacks basis.  Please amend to make clear that applicant is referring to the set on page 4, 2nd to last line, and not to the set in claim 1.
Claim 14 is objected to because of the following informalities:
In line 3, replace “the” with --a--.
Claim 21 is objected to because of the following informalities:
On page 9, line 10, replace “the one of” with --the at least one of--.
In the last paragraph, what is applicant saying is “in” the at least one entry?  It is the examiner’s understanding that the branch instruction itself is not in an entry.  Or, is the classifying in the entry?  The examiner recommends deleting “in the…instruction” so that the final paragraph reads --classifying the detected branch instruction based on the set of classifier parameters.-- (e.g. see claim 21 on August 16, 2019).
Claim 22 is objected to because of the following informalities:
In line 3, “further configured to reset” appears twice.  Delete the first instance.
In line 4, what is applicant saying is “in” the at least one entry?  It is the examiner’s understanding that the branch instruction itself is not in an entry.  Or, is the classifying in the entry?  The examiner recommends deleting “in the…instruction” to result in --classifying the detected branch instruction based on the set of classifier parameters.-- (e.g. see claim 22 on August 16, 2019).
Claim 28 is objected to because of the following informalities:
On page 10, in the “update…” paragraph, “the current branch outcome BCT field of the new BCT entry” lacks basis.  This field is only previously set forth in the one or more BCT entries which do not include the new entry.  Please replace “the current” with --a current--.
On page 10, in the “update…” paragraph, “the branch switch count BCT field of the new BCT entry” lacks basis.  This field is only previously set forth in the one or more BCT entries which do not include the new entry.  Please replace “the branch” with --a branch--.
On page 10, last line, delete “the” before “values”.
In the last line, “the branch type BCT field” should read --the branch type BCT field of the new BCT entry--.
In the last two paragraphs, each set of “the set of classifier parameters” lacks basis.  Please amend to make clear that applicant is referring to the set on page 10, 2nd to last line, and not to the set in claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12, 14, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 8, line 8, “the confusion matrix in the at least one of the one or more BCT entries”.  Per claim 1, there is a confusion matrix in each of the one or more BCT entries.  So, which is applicant referring to?  It appears that “the confusion matrix” should be replaced with --a given confusion matrix--.  Then, subsequently in claim 8, replace “updated confusion matrix” with --updated given confusion matrix--.
In claim 8, starting in line 8, all instances of “the at least one of the one or more BCT entries of the BCT corresponding to the detected branch instruction”.  This could refer to the entries of lines 2-3, or to the entries of claim 1 (in the “using…” paragraph).  The examiner recommends inserting --the-- before “at” in claim 8, line 2.
In claim 8, both instances of “the actual outcome of the detected branch instruction”  This could refer back to lines 6-7, or to the actual outcome in claim 1.  The examiner recommends replacing each instance of “actual outcome” in claim 8 with --actual direction-- (or some other unique language that differs from “actual outcome”).
In claim 8, “the predicted outcome of the detected branch instruction”.  This could refer back to lines 4-5, or to the predicted outcome in claim 1.  The examiner recommends replacing each instance of “predicted outcome” in claim 8 with
--predicted direction-- (or some other unique language that differs from “predicted outcome”).
In claim 9, “the confusion matrix…” for similar reasons as above.  Following the claim 8 recommendation, insert --given-- before “confusion”.
In claim 9, “the at least one of the one or more BCT entries that corresponds to the detected branch instruction”, for similar reasons as above.  The examiner recommends inserting --the-- before “at” in line 2.
In claim 12, in the “recording…” paragraph, “the confusion matrix in the new BCT entry”.  Such a matrix in this particular entry was not previously set forth.  A matrix was only previously set forth in each of one or more BCT entries that do not include the new entry.  Please replace “the” with --a--.
In claim 21, on page 8, 2nd to last line, “the confusion matrix…” for similar reasons as above.  The examiner recommends --a given-- (similar to above for claim 8).
In claim 21, starting in the 2nd to last “updating…” paragraph, each instance of “the at least one of the one or more BCT entries corresponding to the detected branch instruction”, for similar reasons as above.  The examiner recommends inserting --the-- before “at” on page 8, 8th to last line.
In claim 21, 2nd to last paragraph, “the confusion matrix”.  Which one is applicant referring to as there is one in each BCT entry?  Following the recommendation above, is this --the updated given confusion matrix”?
In claim 22, all instances of “the at least one of the one or more BCT entries corresponding to the detected branch instruction” for similar reasons as above.  The examiner recommends inserting --the-- before “at” in line 2.
In claim 22, “the confusion matrix…” for similar reasons as above.  It appears
--given-- should be inserted as recommended above.
In claim 28, in the “record…” paragraph, “the confusion matrix…”, for reasons similar to those set forth above.  Please replace “the” with --a--.
In claim 28, each instance of “the actual outcome of the detected branch instruction” for similar reasons as above.  The examiner recommends replacing each instance of “actual outcome” in claim 28 with --actual direction-- (or some other unique language that differs from “actual outcome”).
In claim 28, “the predicted outcome of the detected branch instruction” for similar reasons as above.  The examiner recommends replacing each instance of “predicted outcome” in claim 8 with --predicted direction-- (or some other unique language that differs from “predicted outcome”).
Dependent claims 9, 14, and 22-28 are rejected for being dependent on an indefinite claim.

Allowable Subject Matter
Claims 1, 3-5, 8-12, 14, and 21-28 are allowed over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183